        Case 2:12-cv-05486-JDW Document 39 Filed 11/18/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WESSIE SIMS                             :
                                        :               CIVIL ACTION
                                        :
                                        :
            v.                          :
                                        :
                                        :
CITY OF PHILADELPHIA, et al.            :               NO.: 12-cv-5486


                                    ORDER

            AND NOW, this 18TH day of NOVEMBER 2019, in accordance with the

court’s procedure for random reassignment of cases, it is hereby,

            ORDERED that the above-captioned case is reassigned from the

calendar of the Honorable Legrome D. Davis, to the calendar of the Honorable

Joshua D. Wolson.


                                            FOR THE COURT:


                                            JUAN R. SÁNCHEZ
                                            Chief Judge


                                            ATTEST:


                                            ________________________
                                            KATE BARKMAN
                                            Clerk of Court
